Citation Nr: 1013977	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 1994 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) in January 2004 and May 2007.  The Veteran 
appeared for a Travel Board hearing in February 2010.

The Board notes that the RO has received additional VA 
treatment records since the issuance of the October 2006 
Statement of the Case addressing the Veteran's effective date 
claim.  The Board has reviewed these records in their 
entirety but finds that they are either irrelevant to the 
effective date issue or are duplicative of records already 
included in the claims file as of the October 2006 Statement 
of the Case.  In the absence of "pertinent" new evidence, 
the Board finds that a Supplemental Statement of the Case is 
not required under 38 C.F.R. § 19.31 (2009).

The Veteran's two service connection claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On January 14, 1985, the RO received a statement from the 
Veteran raising a claim of entitlement to TDIU.

2.  Prior to August 16, 1994, there is no evidence of record 
showing that the Veteran's osteochondritis of the right knee 
and lateral instability of the left knee with osteoarthritis, 
in and of themselves, rendered him unable to secure or follow 
a substantially gainful occupation; these were his only 
service-connected disabilities prior to that date.

3.  The grant of TDIU as of August 16, 1994 coincided with 
the date of claim for service connection for depression, 
which was also established as of August 16, 1994.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 16, 1994 for the grant of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an effective date prior to August 16, 1994 
for the grant of TDIU

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, including TDIU cases, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).


As to the criteria for entitlement to TDIU, such a rating may 
be assigned upon a showing that a Veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Marginal employment, defined as an 
amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department 
of Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran has asserted that the grant of TDIU 
should have been effectuated as of 1984, as he was treated 
for depression and stopped working that year.

Upon reviewing the claims file, the Board notes that the 
earliest evidence indicating that the Veteran might not be 
able to work is a March 1984 private psychiatric evaluation 
report, included with his Social Security Administration 
(SSA) records.  The examiner found it "almost impossible to 
give a very confirmed diagnostic assessment from this 
evaluation" but stated that the Veteran's ability to 
function in work-related settings and relate appropriately to 
peers and supervisors was quite impaired.

The Veteran underwent a medical examination in conjunction 
with his SSA disability benefits claim in January 1985.  This 
examination revealed chronic lower back syndrome and a 
condition concerning the post-medial meniscectomy of the 
right knee.  Because the examiner did not see any 
neurological deficit, nerve damage, evidence of a herniated 
disc, or abnormalities of the right knee except a surgical 
scar, the final conclusion was that the Veteran would be able 
to be engaged in a type of work that did not require heavy 
lifting (more than 50 pounds), constant bending, or pulling 
heavy loads.

Also in January 1985, the Veteran underwent psychological 
testing in conjunction with the SSA claim.  The examiner 
rendered Axis I diagnostic impressions of dysthymic disorder, 
borderline intellectual functioning, and mixed substance 
abuse.  Additionally, the examiner concluded that, from a 
psychological standpoint, the Veteran did not seem able to 
return to work at the present time.

On January 14, 1985, the RO received a letter that had been 
sent by the Veteran to his Congressman.  In this letter, the 
Veteran contended that, in service, he was treated for both 
of his knees and for his back.  He further indicated that he 
had tried but was unable to hold down a job because of his 
leg and back problems.  Significantly, he noted that "I 
should be getting 100 percent disability and not 50 percent 
disability."  At that time, the 50 percent combined rating 
encompassed a 30 percent rating for osteochondritis desiccans 
of the right knee with a scar and a 20 percent rating for 
lateral instability of the left knee with osteoarthritis.  
See 38 C.F.R. §§ 4.25, 4.26.

From February to May of 1985, the Veteran was hospitalized at 
a VA facility for complaints of chronic depression, insomnia, 
weight loss, and suicidal ideations.  The discharge report 
indicates that his potential for employment was poor because 
of his inability to handle stress and his problems with the 
back and knees.  He was further described as "unemployable 
indefinitely due to physical and emotional problems."  A 
further VA hospitalization report, from September 1985, also 
indicates that the Veteran was unemployable.  

In a December 1985 decision, the SSA determined that the 
Veteran was entitled to disability benefits as of August 31, 
1984, the last date that he engaged in "substantially 
gainful activity."  In making this determination, the SSA 
administrative law judge cited to severe dysthymic disorder, 
borderline intellectual functioning, and mixed substance 
abuse.  

Following receipt of a February 1986 claim, the RO denied 
service connection for a nervous disorder in a March 1986 
rating decision.  The Veteran was notified of this denial in 
the same month but did not respond within the following year, 
rendering the March 1986 rating decision "final" under 
38 C.F.R. § 7105(c).  

A March 1986 VA examination, addressing the knees, contains a 
notation that the Veteran had not worked in the past three 
years.  The examiner, however, did not specifically comment 
on the effect of the knee disorders on his employability.  An 
August 1987 VA examination report similarly contains no 
findings as to the effect of the knee disorders on the 
Veteran's employability.

A VA hospital report from January 1988 indicates that the 
Veteran was unable to work and was considered incompetent to 
handle VA funds "due to his drug use."  A subsequent report 
of VA hospitalization, from January to February of 1988, 
indicates that the Veteran was considered competent but also 
unemployable indefinitely.  The report addresses 
osteoarthritis of the knees and lumbar spine, but the basis 
for the hospitalization was for continued psychiatric 
treatment.  

In February 1988, the Veteran reapplied for service 
connection for a nervous disorder.  This claim was denied in 
a May 1988 rating decision on the basis that no new and 
material evidence had been received regarding the claim.  The 
Veteran did not respond in any manner until August 16, 1994, 
when he notified the RO that he wanted his claim to be 
reopened and stated that his nerves had worsened.  An October 
1996 rating decision denied service connection for a "mental 
condition."

In a January 2004 rating decision, however, service 
connection was granted for depression as secondary to the 
service-connected bilateral knee disorders, with a 30 percent 
evaluation assigned as of August 16, 1994 and a 50 percent 
evaluation assigned as of April 20, 1998.  Entitlement to 
TDIU was also granted as of April 20, 1998 on the basis of a 
VA examination report from that date containing a medical 
opinion that the Veteran could not work due to the severity 
of his psychiatric symptoms and the fact that he was unable 
to tolerate "any of this enormous stress."

In April 2004, the RO received a typewritten statement 
indicating that the Veteran was requesting an earlier 
effective date for TDIU and "my nervous disorder secondary 
to my service[-]connected knees."  A Board of Veterans' 
Appeals decision on "this issue" was requested as well.  
The statement, however, was not signed by the Veteran.  
Accordingly, in February 2005, the RO notified the Veteran 
that it could not accept this statement as a Notice of 
Disagreement because it was not signed and that he would have 
to submit a signed statement within 60 days in order for 
there to be a Notice of Disagreement with the effective dates 
for TDIU and the grant of service connection for a nervous 
condition.  In March 2005, the Veteran responded that he was 
"in receipt of compensation at the 100% rate based on my 
inability to work due to my service[-]connected 
disabilities" and wished "to appeal for an earlier 
effective date of 1984."  This statement was accepted as a 
timely Notice of Disagreement for the claim for an earlier 
effective date for TDIU.  Subsequently, in a September 2006 
decision review officer decision, the RO granted an earlier 
effective date for TDIU of August 16, 1994, based upon the 
date of receipt of the claim for service connection for a 
depressive disorder and representing a partial grant of the 
benefit sought on appeal.   

The Board notes that a May 2004 Board decision granted a 
separate 10 percent evaluation for arthritis of the right 
knee and that in a May 2004 rating decision "to propagate 
that decision" the RO assigned an effective date of August 
16, 1994 for the separate evaluation.  The Veteran has not 
since responded with disagreement as to either the assigned 
evaluation or the effective date for that evaluation.  

In analyzing the facts of this case, the Board notes that the 
Veteran's statement received on January 14, 1985 appears to 
raise a claim for TDIU, as he noted that he "should be 
getting 100 percent disability and not 50 percent 
disability."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
There is no indication that a TDIU claim was addressed in an 
RO rating decision at that time, however.  The Board also 
notes that evidence of record considered by SSA in 
conjunction with its December 1985 decision indicates that 
the Veteran was rendered unable to work as of August 31, 1984 
on account of disability.  

Insofar as the Veteran submitted an unadjudicated TDIU claim 
in 1985, the Board has considered the relevant case law.  In 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where a Veteran files more than 
one claim at a time and the rating decision acts on one claim 
but not another, the second claim is deemed denied, and the 
appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. 
App. 232, 243 (2007), however, the United States Court of 
Appeals for Veterans Claims (Court) distinguished Deshotel 
and held that a reasonably raised claim remains pending until 
there is either a recognition of the substance of the claim 
in an RO decision from which a claimant could deduce that the 
claim was adjudicated or an explicit adjudication of the 
subsequent "claim" for the same disability.  

Even if the Board were to find that the TDIU claim from 1985 
remained continuously pending, it is readily apparent from 
the contemporaneous evidence of record that the Veteran's 
inability to work stemmed from his psychiatric disability and 
not from his service-connected knee disorders, the only 
disabilities for which service connection was in effect prior 
to August 16, 1994.  There is no suggestion from the 
pertinent evidence prior to that date suggesting that the 
knee disabilities, in and of themselves, rendered the Veteran 
unemployable.  Indeed, the December 1985 SSA decision refers 
to severe dysthymic disorder, borderline intellectual 
functioning, and mixed substance abuse as the disabilities 
rendering the Veteran unable to work.  Moreover, the report 
of VA hospitalization from February to May of 1985 reflects 
that physical and emotional problems rendered the Veteran 
unemployable; there is no indication from this report that 
his knee disabilities, in and of themselves, precluded 
employment.  It is clear from 38 C.F.R. § 4.16(a) that only 
service-connected disabilities may be considered in 
determining whether the criteria for TDIU have been met.

As indicated in the September 2006 decision review officer 
decision, the RO determined that an effective date of August 
16, 1994 was warranted for the grant of TDIU because that was 
the date that the claim for service connection for a 
depressive disorder was received.  Indeed, service connection 
for depression was established as of August 16, 1994 in the 
January 2004 rating decision.  While the noted unsigned April 
2004 statement appears to raise disagreement with the 
assigned effective date for the grant of service connection 
for depression, the RO did not accept this statement from the 
Veteran because it was not signed by him.  The RO instead 
informed the Veteran in February 2005 that he would have to 
submit a signed statement within 60 days in order for there 
to be a Notice of Disagreement with the effective dates for 
TDIU and the grant of service connection for a nervous 
condition.  His response in March 2005 referenced his TDIU 
effective date and was accepted as a Notice of Disagreement 
with that determination, but he made no mention whatsoever of 
the issue of entitlement to an earlier effective date for the 
grant of service connection for depression.  As such, there 
was no appeal as to the effective date for the grant of 
service connection for depression, and the August 16, 1994 
effective date stands.  

In summary, even if the Board accepts the January 14, 1985 
date as the date that the Veteran's informal claim for TDIU 
was received, there is no basis for entitlement to TDIU prior 
to August 16, 1994.  Prior to that date, service connection 
was only in effect for right and left knee disabilities, and 
there is no evidence of record whatsoever prior to that date 
indicating that those disabilities, in and of themselves, 
rendered the Veteran unable to secure or follow a 
substantially gainful occupation.  As indicated under 38 
C.F.R. § 3.400(o)(2), an increase (including TDIU) cannot be 
granted prior to the earliest date as of which it is 
factually ascertainable that an increase in the service-
connected disability occurred.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
for earlier effective date for the grant of TDIU, and the 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) with regard to the initial TDIU claim was 
furnished to the Veteran in May 2003, prior to the date of 
the issuance of the appealed rating decision.  The question 
of whether a further notice letter for such "downstream" 
issues as an effective date claim is required was addressed 
by the VA Office of General Counsel in VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this precedent opinion, the General 
Counsel held that, in such circumstances, a Statement of the 
Case was required in cases involving a "downstream" issue, 
but 38 U.S.C.A. § 5103(a) did not require separate notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Id.  In this case, the required 
Statement of the Case was issued in October 2006.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations in conjunction with his 
initial TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to August 16, 1994 for 
the grant of TDIU is denied.


REMAND

While the Veteran was not treated for high blood pressure in 
service, a VA treatment record from November 1975, several 
months following separation from service, shows a blood 
pressure reading of 130/90.  The Veteran has since been 
diagnosed with hypertension but has not been afforded a VA 
examination to ascertain whether his disability was first 
manifest in service or within one year thereafter.  Given the 
blood pressure reading of 130/90 less than a year after 
separation from service, the Board finds that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) in 
this case. 

As to the Veteran's bilateral bunions, he testified at his 
February 2010 Travel Board hearing that he had suffered from 
this disability since service.  While the service treatment 
records do not show treatment for any foot problems, the 
Board notes that the records do not include a discharge 
medical history questionnaire.  Subsequent to service, he was 
seen at a VA facility for left great toe complaints in August 
1976 (reportedly injured in a motorcycle accident that 
evening) and was noted to have developing hallux valgus of 
that toe in March 1977.  Given this evidence of foot symptoms 
and the Veteran's own lay contentions as to continuous 
symptoms since service, the Board finds that a VA examination 
addressing the etiology of his claimed bilateral bunions is 
"necessary" under 38 U.S.C.A. § 5103A(d) as well. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed hypertension and 
bilateral bunions.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide diagnoses 
corresponding to the claimed disorders.  

As to hypertension, the examiner 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, or was manifest 
within one year following separation from 
service.

As to bilateral bunions, the examiner 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the disability: (1) is etiologically 
related to service, or (2) was caused or 
permanently worsened by the Veteran's 
service-connected right and left knee 
disorders.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
hypertension and bilateral bunions should 
be readjudicated.  The provisions of 
38 C.F.R. § 3.310 should be considered in 
conjunction with the bilateral bunions 
claim, as the Veteran has claimed that 
disability as secondary to his service-
connected knee disorders.  If the 
determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


